Account Notes: 15512415 TREVOR L ALVERSON           11/14/2018 04:20:26 PM


Search String:
Date Range: First Note - Last Note

 Nbr User Date           Time   Typ… Notes                                                       Act/Res
                                                                                                 Job     OPT1
                                                                                                         OPT5
                                                                                                         OPT2
                                                                                                         Res
                                                                                                         OPT4
                                                                                                         OPT6
                                                                                                         OPT3
   1 LJC 05/21/2018      08:42… N    PRV TRN-Type: P Date: 03282018 Amount: 45.50
   2 LJC 05/21/2018      08:42… N    PRV TRN-Type: P Date: 02162018 Amount: 45.50
   3 LJC 05/21/2018      08:42… N    PRV TRN-Type: P Date: 10312017 Amount: 0.00
   4 LJC 05/21/2018      08:42… N    PRV TRN-Type: P Date: 10132017 Amount: 150.00
   5 LJC 05/21/2018      08:42… S    PRV TRN-Type: CR Date: 10312017 Amount: 184.80
   6 LJC 05/21/2018      08:43… S    Set tie parameters to N,N,N et 2NEWREG2 index 1020370055
   7 LJC 05/21/2018      08:43… S    (A-15512415)
   8 LJC 05/21/2018      08:43… S    lser #100 et 2NEWREG2 index 1020370075
   9 LJC 05/21/2018      08:43… S    lr #101 et 2NEWREG2 1
  10 LJC 05/21/2018      08:43… S    2999 DLC SERIES COMPLETE et 2NEWREG2 index 1020370077
  11 nje   05/22/2018    04:05… S    Set assignment parameters to ,,100,0 et 3LON3NEW index
  12 nje   05/22/2018    04:05… S    1020562898 (A-15512415)
  13 nje   05/22/2018    04:05… S    3NEW NEW BUSINESS et 3LON3NEW index 1020562899
  14 nje   05/22/2018    04:05… S    3000 BEGIN REG COLLECT sys
  15 LDD 05/22/2018      04:22… S    ls #101
  16 nje   05/26/2018    07:00… S    3POE POSS POE ON FILE et MOVETOPOE index 1021535380
  17 LGG 05/29/2018      03:05… S    Transferred from HD1 to LGG
  18 LGG 05/29/2018      03:05… S    Transferred from LGG to LKA
  19 SSG 06/08/2018      07:05… S    06/07/18 10:38 303-591-3527 global connect party answered
  20 SSG 06/20/2018      07:06… S    06/19/18 15:00 303-591-3527 global connect party answered
  21 SSG 06/29/2018      07:06… S    06/28/18 12:19 303-591-3527 global connect party answered
  22 SSG 07/11/2018      12:19… S    lr #250 et SCL2NDLTR index 1032013816 1
  23 SSG 07/11/2018      12:19… S    Updated udw 199,14 with 07/11/2018 et SCL2NDLTR index
  24 SSG 07/11/2018      12:19… S    1032013817 (A-15512415)
  25 LDD 07/12/2018      04:17… S    ls #250
  26 LKA 07/16/2018      08:39… S    Placed using Cont. Plat. BCS - Manual call 3035913527
  27 LKA 07/16/2018      08:41… C    TRES ID ADD IDDCMM I ADV THAT HAVE NEW FILE
  28 LKA 07/16/2018      08:41… S    RIGHT PARTY CONTACT (conts)
  29 LKA 07/16/2018      08:41… S    3POE POSS POE ON FILE
  30 LKA 07/16/2018      08:41… S    Telephone contact attempted today.
  31 LMJ 08/21/2018      09:29… C    HTO VER DOB IDDC MM
  32 LMJ 08/21/2018      09:29… S    RIGHT PARTY CONTACT (conts)
  33 LMJ 08/21/2018      09:29… S    3POE POSS POE ON FILE
  34 LBG 08/21/2018      09:37… S    (gc) Inbound call from 303-591-3527
  35 LBG 08/21/2018      09:37… C    HTO VRFY DOB/VALID IDDCMM SD WAS ON THE PH WTH A REP AND
  36 LBG 08/21/2018      09:37… C    CALL DROPPED NOW PUT ME ON HLD TO ANS ANOTHER CALL
  37 LBG 08/21/2018      09:37… S    RIGHT PARTY CONTACT (conts)
  38 LBG 08/21/2018      09:37… S    3POE POSS POE ON FILE
  39 LBG 08/21/2018      09:37… S    Telephone contact attempted today.
  40 SSG 09/07/2018      09:57… S    lr #337 et 3RDSCLLTR index 1043515126 1
  41 SSG 09/07/2018      09:57… S    Updated udw 199,20 with 09/07/2018 et 3RDSCLLTR index
  42 SSG 09/07/2018      09:57… S    1043515127 (A-15512415)
  43 LDD 09/10/2018      04:30… S    ls #337
  44 FAT 09/20/2018      08:46… S    (gc) res 303-591-3527
  45 FAT 09/20/2018      08:46… S    RIGHT PARTY CONTACT (conts)
  46 FAT 09/20/2018      08:46… S    3POE POSS POE ON FILE
  47 FAT 09/20/2018      08:48… S    RIGHT PARTY CONTACT (conts)




                                                      DEFENDANT'S EXHIBIT A
                                                                                                             2

Nbr User Date        Time   Typ… Notes                                                        Act/Res
                                                                                              Job     OPT1
                                                                                                      OPT5
                                                                                                      OPT2
                                                                                                      Res
                                                                                                      OPT4
                                                                                                      OPT6
                                                                                                      OPT3
 48 FAT 09/20/2018   08:48… S    3POE POSS POE ON FILE
 49 FAT 09/20/2018   08:49… S    Route tie - Account 11359895 tied
 50 FAT 09/20/2018   08:49… S    Dbt SSN changed from to
 51 FAT 09/20/2018   08:49… S    Dbt ssn mirrored from account# 11359895
 52 FAT 09/20/2018   08:49… S    Rp SSN changed from to
 53 FAT 09/20/2018   08:49… S    Rp ssn mirrored from account# 11359895
 54 FAT 09/20/2018   08:49… S    Rp phone mirrored from account# 11359895
 55 FAT 09/20/2018   08:49… S    Rp phone# changed from to 720-690-4056 sys
 56 FAT 09/20/2018   08:50… S    31PP PROMISE TO PAY 101218 101218 MON 25.00
 57 FAT 09/20/2018   08:50… S    Account transferred via G.C.
 58 FAT 09/20/2018   08:51… S    I acknowledge changing the phone flag from to * for debtor
 59 FAT 09/20/2018   08:51… S    phone number 303-591-3527 on account 15512415 means the
 60 FAT 09/20/2018   08:51… S    cell owner has given me permission to call this number
 61 FAT 09/20/2018   08:51… S    using an auto-dial contact platform and prerecorded
 62 FAT 09/20/2018   08:51… S    messages.
 63 FAT 09/20/2018   08:51… C    CKD DUPS CKD STAT LINES TRES ID DC MM H SD H CAN DO
 64 FAT 09/20/2018   08:51… C    $25/MNTH ON THIS IN ADDITION TO HIS OTHER P/A I AGREED H
 65 FAT 09/20/2018   08:51… C    WANTS PMTS DRAWN 10TH OF EA MNTH BUT WCB W/ THE PMT INFO
 66 BPR 09/28/2018   12:39… S    3PHM TNSFR CALLS TO ATTY




                                                   DEFENDANT'S EXHIBIT A
